Pursuant to the provisions of law (N. Y. Const., art. VI, § 2; Judiciary Law, § 90; CPLR 9401), William A. Mayo, Esq., a practicing lawyer and resident of the Town of Goshen, County of Orange, is hereby appointed, effective October 24, 1966 (in place of Rainey S. Taylor, Esq., resigned), as a member of the Ninth Judicial *834District Committee on Character and Fitness, to investigate the character and fitness of applicants in said district for admission to practice as attorneys and counselors at law in the courts of this State. Beldock, P. J., Ughetta, Christ, Brennan, Hill, Rabin, Hopkins and Benjamin, JJ., concur.